DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 32, 33, 35, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ritchey et al. (U.S. Patent 3,376,184).
Regarding claim 28, Ritchey discloses a method of operating a bonding tool, the method comprising: installing at least one sacrificial pad (skin e considered a sacrificial pad there being no definition of “sacrificial pad” to preclude skin e considered a sacrificial pad wherein the sacrificial pad of the instant invention is for example composite, metal, etc. [0036]) on a compression form (26); applying an adhesive (s) to one or more of the at least one sacrificial pad and at least one bonding location on a perimeter of a rib of a wing (g or g’ or g”); securing the rib in a rib receptacle (20) of a base member (12 wherein 12 is considered a base member either as a fundamental part of the bonding tool or as would have been prima facie obvious to one of ordinary skill in the art as the bottom part of the tool as is nothing more than a reversal and/or rearrangement of parts (12 and 14) not affecting operation of the tool see MPEP 2144.04 and “VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS”) of the bonding tool (by closing the bonding tool); (previously) installing the compression form along at least a portion of the rib receptacle, wherein the at least one sacrificial pad corresponds with the at least one bonding location on the perimeter of the rib; and pressurizing a bladder (30) disposed between a wall of the base member and the compression form that expands and thereby presses the at least one sacrificial pad against the at least one bonding location while the at least one sacrificial pad bonds to the at least one bonding location using the adhesive (Figure 1 and Column 2, line 23 to Column 3, line 24 and Column 4, lines 30-33).
Regarding claim 35, Ritchey discloses a method of operating a bonding tool, the method comprising: applying an adhesive (s) to at least one bonding location on a perimeter of a rib of a wing (g or g’ or g”); applying at least one sacrificial pad (skin e considered a sacrificial pad) to the at least one bonding location; securing the rib in a rib receptacle (20) of a base member (12 wherein 12 is considered a base member either as a fundamental part of the bonding tool or as would have been prima facie obvious to one of ordinary skill in the art as the bottom part of the tool as is nothing more than a reversal and/or rearrangement of parts (12 and 14) not affecting operation of the tool see MPEP 2144.04 and “VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS”) of the bonding tool (by closing the bonding tool); (previously) installing a compression form (26) along at least a portion of the rib receptacle that includes the at least one bonding location; and pressurizing a bladder (30) disposed between a wall of the base member and the compression form that expands and thereby presses the at least one sacrificial pad against the at least one bonding location while the at least one sacrificial pad bonds to the at least one bonding location using the adhesive.
Regarding claims 29 and 36, Ritchey teaches securing a lid (14) to the base member to capture the bladder between the compression form, the rib, the at least one sacrificial pad, the wall, and the lid.
Regarding claim 32, Ritchey teaches applying the adhesive (s) comprises: applying the adhesive to both the at least one sacrificial pad and rib (Figure 1).
Regarding claims 33 and 39, Ritchey teaches installing the compression form (26) comprises: engaging the compression form with a space next to at least one pin (and between two pins, i.e. each protrusion of 12 between two of which the form 26 engages is considered a pin) that extends from a surface of the base member and aligns the compression form to the rib receptacle (Figure 1).

Claim Rejections - 35 USC § 103
Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey in view of Schmidt (EP 1153734 and see also the machine translation).
Ritchey is described above in full detail.  Ritchey teaches after heating elements (not shown) are actuated the bladder is inflated (Column 4, lines 30-33) without expressly teaching inflating with heated fluid wherein it is known in the art to use either of heating elements or heated fluid as evidenced by Schmidt (Page 2, last paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention pressurizing the bladder as taught by Ritchey comprises: pressurizing the bladder with a heated fluid (that thermally promotes bonding of the at least one sacrificial pad to the at least one bonding location as otherwise heating would not be performed) as a simple substitution of one known technique for heating for another to yield predictable results as evidenced by Schmidt.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Edwards et al. (U.S. Patent Application Publication 2019/0031315) directed to an assembly for forming a shim (61) on a rib (26) (Figures 3-5 and Paragraph 0073) and Sanderson (U.S. Patent Application Publication 2017/0043529) directed to airframe production including adhesively bonding packer material (90) to a frame (8) (Figure 11 and Paragraphs 0133-0142).
Claims 21-27 are allowed.
Claims 31, 34, 38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 21-27, the prior art of record fails to teach or suggest a bonding tool as claimed including at least a vacuum plate disposed within the rib receptacle that is configured to apply a vacuum to a surface of a rib received within the rib receptacle, to secure the rib to the base member.
Regarding claims 31 and 38, the prior art of record fails to teach or suggest a method of operating a bonding tool as claimed including at least wherein securing the rib comprises: positioning the rib on a vacuum plate disposed within the rib receptacle; and applying a vacuum to a surface of the rib using the vacuum plate to secure the rib to the base member.
Regarding claims 34 and 40, the prior art of record fails to teach or suggest a method of operating a bonding tool as claimed including at least the at least one pin moves within a slot in the surface of the base member to allow the compression form to transition towards and away from the rib receptacle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746